           Case 1:19-cv-10023-KPF Document 196 Filed 07/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PETRÓLEOS DE VENEZUELA, S.A., PDVSA
PETRÓLEO, S.A., and PDV HOLDING, INC.,

                              Plaintiffs,

                      - against -                            Case No: 19-cv-10023-KPF

MUFG UNION BANK, N.A. and GLAS AMERICAS
LLC,

                              Defendants.


               REPLY DECLARATION OF JAMES R. BLISS IN SUPPORT
               OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

       I, JAMES R. BLISS, hereby declare pursuant to 28 U.S.C. § 1746 and Local Rule 7.1 as

follows:

       1.      I am a partner at Paul Hastings LLP, attorneys for plaintiffs and counterclaim

defendants Petróleos de Venezuela, S.A. and PDVSA Petróleo.

       2.      Capitalized terms used herein have the same meanings as in Plaintiffs’

memorandum of law in support of Plaintiffs’ motion for summary judgment.

       3.      Attached to this declaration as Exhibit 1 is a true and correct copy of State Dep’t,

Seating of the Venezuelan National Assembly (Jan. 5, 2016).

       4.      Attached to this declaration as Exhibit 2 is a true and correct copy of State Dep’t,

Venezuela: Inclusion of All Parties a Key to Solving Challenges (Feb. 17, 2016).

       5.      Attached to this declaration as Exhibit 3 is a true and correct copy of State Dep’t,

Remarks at the Special Meeting of the OAS Permanent Council on Venezuela, Statements of

Michael J. Fitzpatrick (June 21, 2016).
         Case 1:19-cv-10023-KPF Document 196 Filed 07/20/20 Page 2 of 2




       6.      Attached to this declaration as Exhibit 4 is a true and correct copy of State Dep’t,

Remarks at the Organization of American States, Statement of Secretary of State Michael R.

Pompeo (Jan. 24, 2019)

       7.      Attached to this declaration as Exhibit 5 is a true and correct copy of Deutsche

Bank AG London Branch v. Receivers Appointed by the Court [2020] EWCH 1721 (Comm).

       8.      Attached to this declaration as Exhibit 6 is a true and correct copy of Order,

Impact Fluid Solutions et al v. Bariven S.A. et al, Civ No. 4:19-cv-00652, Dkt. No. 55, (S.D.

Tex. May 20, 2020).

       9.      Attached to this declaration as Exhibit 7 is a true and correct copy of the Brief for

the United States of America as Amicus Curiae in Support of the Republic of Argentina’s

Petition for Panel Rehearing and Rehearing En Banc, NML Capital, LTD., et al., v. The Republic

of Argentina, No. 12-105-cv(L), Dkt. No. 653 (2d Cir. Dec. 28, 2012).

       10.     Attached to this declaration as Exhibit 8 is a true and correct copy of Juan

Cristóbal Carmona Borjas, 2 Activity and Public Finance in Venezuela (2016) (translated).

       11.     Attached to this declaration as Exhibit 9 is a true and correct copy of Duque

Corredor, Opinion on the Unconstitutionality of the 2020 PDVSA Notes (2020) (translated).

       12.     Attached to this declaration as Exhibit 10 is a true and correct copy of Eyanir

Chinea, Venezuela court annuls Congress probe of $11 billion missing at PDVSA, REUTERS

(Oct. 27, 2016).

       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and belief.



Executed this 15th day of July, 2020          /s/ James R. Bliss



                                                 2
